Case 1:17-cr-00101-LEK Document 700 Filed 12/09/19 Page 1 of 2               PageID #: 6016




                   UNITED STATES COURT OF APPEALS
                                                                          FILED
                           FOR THE N INTH CIRCUIT
                                                                          DEC 09 2019
                                                                         MOLLY C DWYER, CLERK
                                                                         U S COURT OF APPEALS




  UNITED STATES OF AMERICA,                       No. 19-10435

               Plaintiff - Appellee,
                                                  D.C. No. 1: l 7-cr-00101-LEK-l
   v.                                             U.S . District Court for Hawaii,
                                                  Honolulu
  ANTHONY T. WILLIAMS,
                                                  TIME SCHEDULE ORDER
               Defendant - Appellant.




The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.2. If there were no reported
hearings, the transcript deadlines do not apply.

 Fri., December 27, 2019       Transcript shall be ordered.
 Mon., January 27, 2020        Transcript shall be filed by court reporter.
 Fri., March 6, 2020           Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 3 1 and
                               9th Cir. R. 31-2.1.
 Mon., April 6, 2020           Appellee's answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 3 1 and
                               9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31and9th Cir. R. 31-2.1.


             Case: 19-10435, 12/09/20 19, ID: 11526030, DktEntry: 1-1, Page 2of3
Case 1:17-cr-00101-LEK Document 700 Filed 12/09/19 Page 2 of 2                PageID #: 6017

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT

                                                  By: Holly Crosby
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




             Case: 19- 10435, 12/09/20 19, ID: 11526030, DktEntry: 1- 1, Page 3of3
